--------------------------------------------------------------------------------

Exhibit 10.1



EQUITY PURCHASE AGREEMENT


This equity purchase agreement is entered into as of August 28, 2018 (this
“Agreement”), by and between XSport Global, Inc., a Wyoming corporation (the
“Company”), and TRITON FUNDS LP, a Delaware limited partnership (the
“Investor”).


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, and the
Investor shall purchase, One Million Dollars ($1,000,000) of the Company’s
Common Stock (as defined below);


NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I
CERTAIN DEFINITIONS


Section 1.1          DEFINED TERMS.  As used in this Agreement, the following
terms shall have the following meanings specified or indicated (such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):


“Agreement” shall have the meaning specified in the preamble hereof.


“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.


“Claim Notice” shall have the meaning specified in Section 9.3(a).


“Clearing Costs” shall mean all of the Investor’s broker and Transfer Agent
fees, excluding commissions.


“Clearing Date” shall be the date on which the Investor receives the Purchase
Notice Shares as DWAC Shares in its brokerage account.


“Closing” shall mean closing of the purchase and sale of shares of Common Stock
pursuant to Section 2.3.


“Closing Certificate” shall mean the closing certificate of the Company in the
form of Exhibit B hereto.


“Closing Date” shall mean the date that is six (6) Trading Days after the
Clearing Date.


“Commitment Amount” shall mean One Million Dollars ($1,000,000).


“Commitment Period” shall mean the period commencing on the Execution Date and
ending on the earlier of (i) the date on which the Investor shall have purchased
Purchase Notice Shares pursuant to this Agreement equal to the Commitment
Amount, (ii) December 31, 2018, or (iii) written notice of termination by the
Company to the Investor upon a material breach of this Agreement by Investor.
 

--------------------------------------------------------------------------------

“Common Stock” shall mean the Company’s common stock, $0.001 value per share,
and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Company” shall have the meaning specified in the preamble to this Agreement.


“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


“Damages” shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys’ fees and disbursements and
costs and expenses of expert witnesses and investigation).


“Dispute Period” shall have the meaning specified in Section 9.3(a).


“DTC” shall mean The Depository Trust Company, or any successor performing
substantially the same function for the Company.


“DTC/FAST Program” shall mean the DTC’s Fast Automated Securities Transfer
Program.


“DWAC” shall mean Deposit Withdrawal at Custodian as defined by the DTC.


“DWAC Eligible” shall mean that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC’s Operational Arrangements, including, without
limitation, transfer through DTC’s DWAC system, (b) the Company has been
approved (without revocation) by the DTC’s underwriting department, (c) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (d) the Purchase
Notice Shares are otherwise eligible for delivery via DWAC, and (e) the Transfer
Agent does not have a policy prohibiting or limiting delivery of the Purchase
Notice Shares, as applicable, via DWAC.


“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified DWAC account with DTC under the DTC/FAST Program, or any similar
program hereafter adopted by DTC performing substantially the same function.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“Exchange Cap” shall have the meaning set forth in Section 7.1(c).
 

--------------------------------------------------------------------------------

“Execution Date” shall mean the date of this Agreement.


“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.


“Indemnified Party” shall have the meaning specified in Section 9.2.


“Indemnifying Party” shall have the meaning specified in Section 9.2.


“Indemnity Notice” shall have the meaning specified in Section 9.3(e).


“Investment Amount” shall mean the Purchase Notice Shares referenced in the
Purchase Notice multiplied by the Purchase Price.


“Investor” shall have the meaning specified in the preamble to this Agreement.


“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Material Adverse Effect” shall mean any effect on the business, operations,
properties, or financial condition of the Company and the Subsidiaries that is
material and adverse to the Company and the Subsidiaries and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to enter into and perform its obligations under
any Transaction Document.


“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.


“Principal Market” shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, Nasdaq), or principal quotation systems (i.e. OTCQX, OTCQB, OTC Pink, the
OTC Bulletin Board), or other principal exchange or recognized quotation system
which is at the time the principal trading platform or market for the Common
Stock.


“Purchase Notice” shall mean the right of the Company through written notice,
substantially in the form of Exhibit A hereto, to Investor setting forth the
Purchase Notice Shares which the Company intends to require Investor to purchase
pursuant to the terms of this Agreement.


“Purchase Notice Shares” shall mean all shares of Common Stock issued, or that
the Company shall be entitled to issue, per the Purchase Notice in accordance
with the terms and conditions of this Agreement.


“Purchase Price” shall be 70% of the volume weighted average price of the Common
Stock the five Trading Days prior to the Closing Date.


“Registration Statement” shall have the meaning specified in Section 6.3.


“Regulation D” shall mean Regulation D promulgated under the Securities Act.
 

--------------------------------------------------------------------------------

“Rule 144” shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.


“SEC” shall mean the United States Securities and Exchange Commission.


“SEC Documents” shall have the meaning specified in Section 4.5.


“Securities” mean the Purchase Notice Shares.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Short Sales” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act.


“Subsidiary” means any Person the Company wholly-owns or controls, or in which
the Company, directly or indirectly, owns a majority of the voting stock or
similar voting interest, in each case that would be disclosable pursuant to Item
601(b)(21) of Regulation S-K promulgated under the Securities Act.


“Third Party Claim” shall have the meaning specified in Section 9.3(a).


“Trading Day” shall mean a day on which the Principal Market shall be open for
business.


“Transaction Documents” shall mean this Agreement and all schedules and exhibits
hereto and thereto.


“Transfer Agent” shall mean the current transfer agent of the Company, and any
successor transfer agent of the Company.


ARTICLE II
PURCHASE AND SALE OF COMMON STOCK


Section 2.1          PURCHASE NOTICE.  Upon the terms and conditions set forth
herein (including, without limitation, the provisions of Article VII), the
Company shall have the right, but not the obligation, to direct the Investor, by
its delivery to the Investor of the Purchase Notice, to purchase Purchase Notice
Shares provided that the amount of Purchase Notice Shares shall not exceed the
Beneficial Ownership Limitation set forth in Section 7.1(g).


Section 2.2          MECHANICS.


(a)         PURCHASE NOTICE.  At any time during the Commitment Period, except
as provided in this Agreement, the Company may deliver the Purchase Notice to
Investor, subject to satisfaction of the conditions set forth in Section 7.2 and
otherwise provided herein. The Company shall deliver the Purchase Notice Shares
as DWAC Shares to the Investor alongside the Purchase Notice.
 

--------------------------------------------------------------------------------

(b)        DATE OF DELIVERY OF PURCHASE NOTICE.  The Purchase Notice shall be
deemed delivered on (i) the Trading Day it is received by email by the Investor
if such notice is received on or prior to 8:30 a.m. New York time or (ii) the
immediately succeeding Trading Day if it is received by email after 8:30 a.m.
New York time on a Trading Day or at any time on a day which is not a Trading
Day.


Section 2.3         CLOSING.  The Closing of the Purchase Notice shall occur six
(6) Trading Days following the Clearing Date, whereby the Investor, shall
deliver the Investment Amount, by wire transfer of immediately available funds
to an account designated by the Company. In addition, on or prior to the
Closing, each of the Company and the Investor shall deliver to each other all
documents, instruments and writings required to be delivered or reasonably
requested by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF INVESTOR


The Investor represents and warrants to the Company that:


Section 3.1          INTENT.  The Investor is entering into this Agreement for
its own account and the Investor has no present arrangement (whether or not
legally binding) at any time to sell the Securities to or through any Person in
violation of the Securities Act or any applicable state securities laws;
provided, however, that the Investor reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.


Section 3.2          NO LEGAL ADVICE FROM THE COMPANY.  The Investor
acknowledges that it has had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with its own legal counsel and
investment and tax advisors. The Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.


Section 3.3          ACCREDITED INVESTOR.  The Investor is an accredited
investor as defined in Rule 501(a)(3) of Regulation D, and the Investor has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Securities. The Investor
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk.


Section 3.4         AUTHORITY.  The Investor has the requisite power and
authority to enter into and perform its obligations under the Transaction
Documents and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of the Transaction Documents and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary action and no further consent or authorization of the Investor
is required. The Transaction Documents to which it is a party has been duly
executed by the Investor, and when delivered by the Investor in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Investor enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application.
 

--------------------------------------------------------------------------------

Section 3.5          NOT AN AFFILIATE.  The Investor is not an officer, director
or “affiliate” (as that term is defined in Rule 405 of the Securities Act) of
the Company.


Section 3.6          ORGANIZATION AND STANDING.  The Investor is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents.


Section 3.7         ABSENCE OF CONFLICTS.  The execution and delivery of the
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby and compliance with the requirements hereof and thereof, will
not (a) violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Investor, (b) violate any provision of any
indenture, instrument or agreement to which the Investor is a party or is
subject, or by which the Investor or any of its assets is bound, or conflict
with or constitute a material default thereunder, (c) result in the creation or
imposition of any lien pursuant to the terms of any such indenture, instrument
or agreement, or constitute a breach of any fiduciary duty owed by the Investor
to any third party, or (d) require the approval of any third-party (that has not
been obtained) pursuant to any material contract, instrument, agreement,
relationship or legal obligation to which the Investor is subject or to which
any of its assets, operations or management may be subject.


Section 3.8          DISCLOSURE; ACCESS TO INFORMATION.  The Investor had an
opportunity to review copies of the SEC Documents filed on behalf of the Company
and has had access to all publicly available information with respect to the
Company.


Section 3.9         MANNER OF SALE.  At no time was the Investor presented with
or solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to the Investor that, except as disclosed in
the SEC Documents or except as set forth in the disclosure schedules hereto:


Section 4.1          ORGANIZATION OF THE COMPANY.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 

--------------------------------------------------------------------------------

Section 4.2         AUTHORITY.  The Company has the requisite corporate power
and authority to enter into and perform its obligations under the Transaction
Documents. The execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required. The Transaction Documents have been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.


Section 4.3          CAPITALIZATION.  As of the date hereof, the authorized
capital stock of the Company consists of 500,000,000 shares of Common Stock, par
value of $0.001 per share, of which approximately 90,970,139 shares of Common
Stock are issued and outstanding. Except as set forth on Schedule 4.3, the
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase
plans and pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth on Schedule 4.3
and except as a result of the purchase and sale of the Securities, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investor) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.
 

--------------------------------------------------------------------------------

Section 4.4          LISTING AND MAINTENANCE REQUIREMENTS.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received notice from the Principal Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Principal Market. The Company is and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.


Section 4.5          SEC DOCUMENTS; DISCLOSURE.  Except as set forth on Schedule
4.5, the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the one
(1) year preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and
other federal laws, rules and regulations applicable to such SEC Documents, and
none of the SEC Documents when filed contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal, immaterial, year-end audit
adjustments). Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company.


Section 4.6          VALID ISSUANCES.  The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid, and non-assessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.
 

--------------------------------------------------------------------------------

Section 4.7          NO CONFLICTS.  The execution, delivery and performance of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the Purchase Notice Shares, do not and will not: (a) result in a
violation of the Company’s or any Subsidiary’s certificate or articles of
incorporation, by-laws or other organizational or charter documents, (b)
conflict with, or constitute a material default (or an event that with notice or
lapse of time or both would become a material default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation of, any agreement, indenture, instrument or any “lock-up” or
similar provision of any underwriting or similar agreement to which the Company
or any Subsidiary is a party, or (c) result in a violation of any federal, state
or local law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any
Subsidiary or by which any property or asset of the Company or any Subsidiary is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect) nor is the
Company otherwise in violation of, conflict with or in default under any of the
foregoing. The business of the Company is not being conducted in violation of
any law, ordinance or regulation of any governmental entity, except for possible
violations that either singly or in the aggregate do not and will not have a
Material Adverse Effect. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under the
Transaction Documents (other than any SEC, FINRA or state securities filings
that may be required to be made by the Company subsequent to any Closing or any
registration statement that may be filed pursuant hereto); provided that, for
purposes of the representation made in this sentence, the Company is assuming
and relying upon the accuracy of the relevant representations and agreements of
Investor herein.


Section 4.8          NO MATERIAL ADVERSE CHANGE.  No event has occurred that
would have a Material Adverse Effect on the Company that has not been disclosed
in subsequent SEC filings.


Section 4.9          LITIGATION AND OTHER PROCEEDINGS.  Except as disclosed in
the SEC Documents or as set forth on Schedule 4.9, there are no actions, suits,
investigations, inquiries or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties, nor has the Company received any written or oral
notice of any such action, suit, proceeding, inquiry or investigation, which
would have a Material Adverse Effect. No judgment, order, writ, injunction or
decree or award has been issued by or, to the knowledge of the Company,
requested of any court, arbitrator or governmental agency which would have a
Material Adverse Effect. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any Subsidiary or any current or former director or
officer of the Company or any Subsidiary.


Section 4.10        REGISTRATION RIGHTS.  Except as set forth on Schedule 4.10,
no Person (other than the Investor) has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company or
any Subsidiary.
 

--------------------------------------------------------------------------------

ARTICLE V
COVENANTS OF INVESTOR


Section 5.1          COMPLIANCE WITH LAW; TRADING IN SECURITIES.  The Investor’s
trading activities with respect to shares of Common Stock will be in compliance
with all applicable state and federal securities laws and regulations and the
rules and regulations of FINRA and the Principal Market.


Section 5.2          SHORT SALES AND CONFIDENTIALITY.  Neither the Investor, nor
any affiliate of the Investor acting on its behalf or pursuant to any
understanding with it, will execute any Short Sales during the period from the
date hereof to the end of the Commitment Period. For the purposes hereof, and in
accordance with Regulation SHO, the sale after delivery of the Purchase Notice
of such number of shares of Common Stock reasonably expected to be purchased
under the Purchase Notice shall not be deemed a Short Sale. The Investor shall,
until such time as the transactions contemplated by the Transaction Documents
are publicly disclosed by the Company in accordance with the terms of the
Transaction Documents, maintain the confidentiality of the existence and terms
of this transaction and the information included in the Transaction Documents.


ARTICLE VI
COVENANTS OF THE COMPANY


Section 6.1          LISTING OF COMMON STOCK.  The Company shall promptly secure
the listing of all of the Purchase Notice Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance) and
shall use commercially reasonable best efforts to maintain, so long as any
shares of Common Stock shall be so listed, the listing of all such Purchase
Notice Shares from time to time issuable hereunder. The Company shall use its
commercially reasonable efforts to continue the listing and trading of the
Common Stock on the Principal Market (including, without limitation, maintaining
sufficient net tangible assets) and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
FINRA and the Principal Market.


Section 6.2          EQUITY LINES AND CONVERTIBLE NOTES.  So long as this
Agreement remains in effect, the Company covenants and agrees that it will not,
without the prior written consent of the Investor, enter into an equity line of
credit or variable rate convertible note agreement. For the avoidance of doubt,
nothing contained in the Transaction Documents shall restrict, or require the
Investor’s consent for, any agreement providing for the issuance or distribution
of any equity securities of the Company pursuant to any agreement or arrangement
that is not covered in this Section 6.2.


Section 6.3          FILING OF CURRENT REPORT AND REGISTRATION STATEMENT.  The
Company agrees that it shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act, relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall permit the Investor to review and comment
upon the final pre-filing draft version of the Current Report at least two (2)
Trading Days prior to its filing with the SEC, and the Company shall give
reasonable consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Trading Day from the date the Investor
receives it from the Company. The Company shall also file with the SEC, within
thirty (30) calendar days from the date hereof, a new registration statement
(the “Registration Statement”) covering only the resale of the Purchase Notice
Shares.
 

--------------------------------------------------------------------------------

ARTICLE VII
CONDITIONS TO DELIVERY OF
PURCHASE NOTICE NOTICES AND CONDITIONS TO CLOSING


Section 7.1          CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO ISSUE
AND SELL PURCHASE NOTICE SHARES.  The right of the Company to issue and sell the
Purchase Notice Shares to the Investor is subject to the satisfaction of each of
the conditions set forth below:


(a)         ACCURACY OF INVESTOR’S REPRESENTATIONS AND WARRANTIES.  The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
Closing as though made at each such time.


(b)         PERFORMANCE BY INVESTOR.  Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to such Closing.


(c)         PRINCIPAL MARKET REGULATION.  The Company shall not issue any
Purchase Notice Shares, and the Investor shall not have the right to receive any
Purchase Notice Shares, if the issuance of such Purchase Notice Shares would
exceed the aggregate number of shares of Common Stock which the Company may
issue without breaching the Company’s obligations under the rules or regulations
of the Principal Market (the “Exchange Cap”).


Section 7.2          CONDITIONS PRECEDENT TO THE OBLIGATION OF INVESTOR TO
PURCHASE PURCHASE NOTICE SHARES.  The obligation of the Investor hereunder to
purchase Purchase Notice Shares is subject to the satisfaction of each of the
following conditions:


(a)         EFFECTIVE REGISTRATION STATEMENT.  The Registration Statement, and
any amendment or supplement thereto, shall remain effective for the resale by
the Investor of the Purchase Notice Shares and (i) neither the Company nor the
Investor shall have received notice that the SEC has issued or intends to issue
a stop order with respect to such Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of such Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so and (ii) no other suspension of the use of, or withdrawal of the
effectiveness of, such Registration Statement or related prospectus shall exist.


(b)        ACCURACY OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES.  The
representations and warranties of the Company shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
Closing (except for representations and warranties specifically made as of a
particular date).
 

--------------------------------------------------------------------------------

(c)         PERFORMANCE BY THE COMPANY.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company.


(d)         NO INJUNCTION.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits or directly and materially adversely affects any of the transactions
contemplated by the Transaction Documents, and no proceeding shall have been
commenced that may have the effect of prohibiting or materially adversely
affecting any of the transactions contemplated by the Transaction Documents.


(e)         ADVERSE CHANGES.  Since the date of filing of the Company’s most
recent SEC Document, no event that had or is reasonably likely to have a
Material Adverse Effect has occurred.


(f)          NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK.  The
trading of the Common Stock shall not have been suspended by the SEC, the
Principal Market or FINRA, or otherwise halted for any reason, and the Common
Stock shall have been approved for listing or quotation on and shall not have
been delisted from the Principal Market. In the event of a suspension,
delisting, or halting for any reason, of the trading of the Common Stock, as
contemplated by this Section 7.2(f), the Investor shall have the right to return
to the Company any amount of Purchase Notice Shares associated with such
Purchase Notice, and the Investment Amount with respect to such Purchase Notice
shall be reduced accordingly.


(g)         BENEFICIAL OWNERSHIP LIMITATION.  The number of Purchase Notice
Shares then to be purchased by the Investor shall not exceed the number of such
shares that, when aggregated with all other shares of Common Stock then owned by
the Investor beneficially or deemed beneficially owned by the Investor, would
result in the Investor owning more than the Beneficial Ownership Limitation (as
defined below), as determined in accordance with Section 16 of the Exchange Act
and the regulations promulgated thereunder. For purposes of this Section 7.2(g),
in the event that the amount of Common Stock outstanding, as determined in
accordance with Section 16 of the Exchange Act and the regulations promulgated
thereunder, is greater on the Closing Date than on the date upon which the
Purchase Notice associated with the Closing Date is given, the amount of Common
Stock outstanding on the Closing Date shall govern for purposes of determining
whether the Investor, when aggregating all purchases of Common Stock made
pursuant to this Agreement, would own more than the Beneficial Ownership
Limitation following the Closing Date. The “Beneficial Ownership Limitation”
shall be 4.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable pursuant to the Purchase Notice.


(h)         PRINCIPAL MARKET REGULATION.  The issuance of the Purchase Notice
Shares shall not exceed the Exchange Cap.
 

--------------------------------------------------------------------------------

(i)          NO KNOWLEDGE.  The Company shall have no knowledge of any event
more likely than not to have the effect of causing the Registration Statement to
be suspended or otherwise ineffective (which event is more likely than not to
occur within the fifteen (15) Trading Days following the Trading Day on which
the Purchase Notice is deemed delivered).


(j)          NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT.  The issuance of
the Purchase Notice Shares shall not violate the shareholder approval
requirements of the Principal Market.


(k)         OFFICER’S CERTIFICATE.  On the date of delivery of each Purchase
Not, the Investor shall have received the Closing Certificate executed by an
executive officer of the Company and to the effect that all the conditions to
such Closing shall have been satisfied as of the date of each such certificate.


(l)          DWAC ELIGIBLE.  The Common Stock must be DWAC Eligible and not
subject to a “DTC chill.”


(m)        SEC DOCUMENTS.  All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the SEC pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act.


ARTICLE VIII
LEGENDS


Section 8.1          NO RESTRICTIVE STOCK LEGEND.  No restrictive stock legend
shall be placed on the share certificates representing the Purchase Notice
Shares.


Section 8.2          INVESTOR’S COMPLIANCE.  Nothing in this Article VIII shall
affect in any way the Investor’s obligations hereunder to comply with all
applicable securities laws upon the sale of the Common Stock.


ARTICLE IX
NOTICES; INDEMNIFICATION


Section 9.1          NOTICES.  All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (a) personally served,
(b) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by reputable air courier service with charges
prepaid, or (d) transmitted by hand delivery, telegram, or email as a PDF,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice given in accordance herewith. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (i) upon hand delivery or delivery by email at the address
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address, or upon actual receipt of such mailing, whichever shall first
occur.
 

--------------------------------------------------------------------------------

The addresses for such communications shall be:


If to the Company:


XSport Global, Inc.
1800 Camden Road, #107-196

Charlotte, NC 28203

Email:  robert@xsportglobal.com


With a copy (which shall not constitute notice) to:


Kane Kessler, P.C.
666 Third Avenue
New York, NY 10017
Attn: Peter Campitiello, Esq.
Email: pcampitiello@kanekessler.com
 
If to the Investor:
 
TRITON FUNDS LLC
1262 Prospect Street
La Jolla, CA 92037
Email: tritonfunds@tritonfunds.com


Either party hereto may from time to time change its address or email for
notices under this Section 9.1 by giving at least ten (10) days’ prior written
notice of such changed address to the other party hereto.


Section 9.2          INDEMNIFICATION.  Each party (an “Indemnifying Party”)
agrees to indemnify and hold harmless the other party along with its officers,
directors, employees, and authorized agents, and each Person or entity, if any,
who controls such party within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (an “Indemnified Party”) from and against any
Damages, joint or several, and any action in respect thereof to which the
Indemnified Party becomes subject to, resulting from, arising out of or relating
to (i) any misrepresentation, breach of warranty or nonfulfillment of or failure
to perform any covenant or agreement on the part of the Indemnifying Party
contained in this Agreement, (ii) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
post-effective amendment thereof or supplement thereto, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading, or
(iv) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law, as such Damages
are incurred, except to the extent such Damages result primarily from the
Indemnified Party’s failure to perform any covenant or agreement contained in
this Agreement or the Indemnified Party’s negligence, recklessness or bad faith
in performing its obligations under this Agreement; provided, however, that the
foregoing indemnity agreement shall not apply to any Damages of an Indemnified
Party to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made by an Indemnifying Party in reliance upon and in conformity with written
information furnished to the Indemnifying Party by the Indemnified Party
expressly for use in the Registration Statement, any post-effective amendment
thereof or supplement thereto, or any preliminary prospectus or final prospectus
(as amended or supplemented).
 

--------------------------------------------------------------------------------

Section 9.3          METHOD OF ASSERTING INDEMNIFICATION CLAIMS.  All claims for
indemnification by any Indemnified Party under Section 9.2 shall be asserted and
resolved as follows:


(a)         In the event any claim or demand in respect of which an Indemnified
Party might seek indemnity under Section 9.2 is asserted against or sought to be
collected from such Indemnified Party by a Person other than a party hereto or
an affiliate thereof (a “Third Party Claim”), the Indemnified Party shall
deliver a written notification, enclosing a copy of all papers served, if any,
and specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party’s claim for indemnification that is being asserted under any
provision of Section 9.2 against an Indemnifying Party, together with the amount
or, if not then reasonably ascertainable, the estimated amount, determined in
good faith, of such Third Party Claim (a “Claim Notice”) with reasonable
promptness to the Indemnifying Party. If the Indemnified Party fails to provide
the Claim Notice with reasonable promptness after the Indemnified Party receives
notice of such Third Party Claim, the Indemnifying Party shall not be obligated
to indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party’s ability to defend has been prejudiced by
such failure of the Indemnified Party. The Indemnifying Party shall notify the
Indemnified Party as soon as practicable within the period ending thirty (30)
calendar days following receipt by the Indemnifying Party of either a Claim
Notice or an Indemnity Notice (as defined below) (the “Dispute Period”) whether
the Indemnifying Party disputes its liability or the amount of its liability to
the Indemnified Party under Section 9.2 and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim.


(i)          If the Indemnifying Party notifies the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Indemnified
Party with respect to the Third Party Claim pursuant to this Section 9.3(a),
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to Section 9.2). The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof;
provided, however, that the Indemnified Party may, at the sole cost and expense
of the Indemnified Party, at any time prior to the Indemnifying Party’s delivery
of the notice referred to in the first sentence of this clause (i), file any
motion, answer or other pleadings or take any other action that the Indemnified
Party reasonably believes to be necessary or appropriate to protect its
interests; and provided, further, that if requested by the Indemnifying Party,
the Indemnified Party will, at the sole cost and expense of the Indemnifying
Party, provide reasonable cooperation to the Indemnifying Party in contesting
any Third Party Claim that the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
clause (i), and except as provided in the preceding sentence, the Indemnified
Party shall bear its own costs and expenses with respect to such participation.
Notwithstanding the foregoing, the Indemnified Party may take over the control
of the defense or settlement of a Third Party Claim at any time if it
irrevocably waives its right to indemnity under Section 9.2 with respect to such
Third Party Claim.
 

--------------------------------------------------------------------------------

(ii)         If the Indemnifying Party fails to notify the Indemnified Party
within the Dispute Period that the Indemnifying Party desires to defend the
Third Party Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives
such notice but fails to prosecute vigorously and diligently or settle the Third
Party Claim, or if the Indemnifying Party fails to give any notice whatsoever
within the Dispute Period, then the Indemnified Party shall have the right to
defend, at the sole cost and expense of the Indemnifying Party, the Third Party
Claim by all appropriate proceedings, which proceedings shall be prosecuted by
the Indemnified Party in a reasonable manner and in good faith or will be
settled at the discretion of the Indemnified Party(with the consent of the
Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this clause (ii), if the Indemnifying Party has notified the Indemnified Party
within the Dispute Period that the Indemnifying Party disputes its liability or
the amount of its liability hereunder to the Indemnified Party with respect to
such Third Party Claim and if such dispute is resolved in favor of the
Indemnifying Party in the manner provided in clause (iii) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party’s defense pursuant to this clause (ii) or of the Indemnifying
Party’s participation therein at the Indemnified Party’s request, and the
Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this clause (ii), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.


(iii)        If the Indemnifying Party notifies the Indemnified Party that it
does not dispute its liability or the amount of its liability to the Indemnified
Party with respect to the Third Party Claim under Section 9.2 or fails to notify
the Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.
 

--------------------------------------------------------------------------------

(b)        In the event any Indemnified Party should have a claim under Section
9.2 against the Indemnifying Party that does not involve a Third Party Claim,
the Indemnified Party shall deliver a written notification of a claim for
indemnity under Section 9.2 specifying the nature of and basis for such claim,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such claim (an “Indemnity Notice”) with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party to give the Indemnity Notice shall not impair such party’s rights
hereunder except to the extent that the Indemnifying Party demonstrates that it
has been irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.


(c)         The Indemnifying Party agrees to pay the Indemnified Party, promptly
as such expenses are incurred and are due and payable, for any reasonable legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim.


(d)         The indemnity provisions contained herein shall be in addition to
(i) any cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.


ARTICLE X
MISCELLANEOUS


Section 10.1        GOVERNING LAW; JURISDICTION.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
California without regard to the principles of conflicts of law. Each of the
Company and the Investor hereby submits to the exclusive jurisdiction of the
United States federal and state courts located in California, County of Los
Angeles, with respect to any dispute arising under the Transaction Documents or
the transactions contemplated thereby.


Section 10.2        JURY TRIAL WAIVER.  The Company and the Investor hereby
waive a trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other in respect of any matter arising
out of or in connection with the Transaction Documents.
 

--------------------------------------------------------------------------------

Section 10.3        ASSIGNMENT.  The Transaction Documents shall be binding upon
and inure to the benefit of the Company and the Investor and their respective
successors. Neither this Agreement nor any rights of the Investor or the Company
hereunder may be assigned by either party to any other Person.


Section 10.4        NO THIRD-PARTY BENEFICIARIES.  This Agreement is intended
for the benefit of the Company and the Investor and their respective successors,
and is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as set forth in Section 9.3.


Section 10.5        TERMINATION.  The Company may terminate this Agreement at
any time by written notice to the Investor in the event of a material breach of
this Agreement by the Investor. In addition, this Agreement shall automatically
terminate on the earlier of (i) the end of the Commitment Period; (ii) the date
that the Company sells and the Investor purchases the Commitment Amount; (iii)
the date in which the Registration Statement is no longer effective, or (iv) the
date that, pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property or the Company makes a general assignment for the benefit of
its creditors; provided, however, that the provisions of Articles III, IV, V,
VI, IX and the agreements and covenants of the Company and the Investor set
forth in Article X shall survive the termination of this Agreement.


Section 10.6        ENTIRE AGREEMENT.  The Transaction Documents, together with
the exhibits and schedules thereto, contain the entire understanding of the
Company and the Investor with respect to the matters covered herein and therein
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.


Section 10.7        FEES AND EXPENSES.  Except as expressly set forth in the
Transaction Documents or any other writing to the contrary, each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all Transfer Agent fees (including any fees required for
same-day processing of any instruction letter delivered by the Company), stamp
taxes and other taxes and duties levied in connection with the delivery of any
Securities to the Investor.


Section 10.8        COUNTERPARTS.  The Transaction Documents may be executed in
multiple counterparts, each of which may be executed by less than all of the
parties and shall be deemed to be an original instrument which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one and the same instrument. The Transaction
Documents may be delivered to the other parties hereto by email of a copy of the
Transaction Documents bearing the signature of the parties so delivering this
Agreement.
 

--------------------------------------------------------------------------------

Section 10.9        SEVERABILITY.  In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that such severability shall be
ineffective if it materially changes the economic benefit of this Agreement to
any party.


Section 10.10      FURTHER ASSURANCES.  Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


Section 10.11      NO STRICT CONSTRUCTION.  The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


Section 10.12      EQUITABLE RELIEF.  The Company recognizes that in the event
that it fails to perform, observe, or discharge any or all of its obligations
under this Agreement, any remedy at law may prove to be inadequate relief to the
Investor. The Company therefore agrees that the Investor shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.


Section 10.13      TITLE AND SUBTITLES.  The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.


Section 10.14      AMENDMENTS; WAIVERS.  No provision of this Agreement may be
amended or waived by the parties from and after the date that is one (1) Trading
Day immediately preceding the initial filing of the Registration Statement with
the SEC. Subject to the immediately preceding sentence, (i) no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto and (ii) no provision of this Agreement may be waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.


Section 10.15      PUBLICITY.  The Company and the Investor shall consult with
each other in issuing any press releases or otherwise making public statements
with respect to the transactions contemplated hereby and no party shall issue
any such press release or otherwise make any such public statement, other than
as required by law, without the prior written consent of the other parties,
which consent shall not be unreasonably withheld or delayed, except that no
prior consent shall be required if such disclosure is required by law, in which
such case the disclosing party shall provide the other party with prior notice
of such public statement. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of the Investor without the prior written consent of
the Investor, except to the extent required by law. The Investor acknowledges
that the Transaction Documents may be deemed to be “material contracts,” as that
term is defined by Item 601(b)(10) of Regulation S-K, and that the Company may
therefore be required to file such documents as exhibits to reports or
registration statements filed under the Securities Act or the Exchange Act. The
Investor further agrees that the status of such documents and materials as
material contracts shall be determined solely by the Company, in consultation
with its counsel.


[Signature Page Follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 
XSPORT GLOBAL, INC.
   

 
By:
 

Name:
   
Title:
         
TRITON FUNDS LP
   

 
By:
   

Name:
   
Title:
 

 
[Signature Page to equity purchase agreement]
 

--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES TO
EQUITY PURCHASE AGREEMENT


Schedule 4.3 – Capitalization


Schedule 4.5 – SEC Documents


Schedule 4.9 – Litigation


Schedule 4.10 – Registration Rights
 

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF PURCHASE NOTICE


TO: TRITON FUNDS LP


We refer to the equity purchase agreement, dated as of August 28, 2018, (the
“Agreement”), entered into by and between XSport Global, Inc., and you.
Capitalized terms defined in the Agreement shall, unless otherwise defined
herein, have the same meaning when used herein.


We hereby:


1) Give you notice that we require you to purchase __________ Purchase Notice
Shares; and


2) Certify that, as of the date hereof, the conditions set forth in Section 7.2
of the Agreement are satisfied.
 

 
XSPORT GLOBAL, INC.
   

By:
   

Name:
   
Title:
 

 

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF OFFICER’S CERTIFICATE
OF XSPORT GLOBAL, INC.


Pursuant to Section 7.2(k) of that certain equity purchase agreement, dated as
of August 28, 2018 (the “Agreement”), by and between XSPORT GLOBAL, Inc. (the
“Company”) and TRITON FUNDS LP (the “Investor”), the undersigned, in his
capacity as Chief Executive Officer of the Company, and not in his individual
capacity, hereby certifies, as of the date hereof (such date, the “Condition
Satisfaction Date”), the following:


1.          The representations and warranties of the Company are true and
correct in all material respects as of the Condition Satisfaction Date as though
made on the Condition Satisfaction Date (except for representations and
warranties specifically made as of a particular date) with respect to all
periods, and as to all events and circumstances occurring or existing to and
including the Condition Satisfaction Date, except for any conditions which have
temporarily caused any representations or warranties of the Company set forth in
the Agreement to be incorrect and which have been corrected with no continuing
impairment to the Company or the Investor; and


2.          All of the conditions precedent to the obligation of the Investor to
purchase Purchase Notice Shares set forth in the Agreement, including but not
limited to Section 7.2 of the Agreement, have been satisfied as of the Condition
Satisfaction Date.


Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.


IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the
August, 28, 2018.
 

 
By:
   

Name:
   
Title:
 

 

--------------------------------------------------------------------------------

SCHEDULE 4.3


CAPITALIZATION


COMPANY CAPITALIZATION TABLE


COMMON STOCK AND COMMON STOCK EQUIVALENTS
ISSUED, OUTSTANDING AND RESERVED
 

 
DESCRIPTION
AMOUNT
   
Authorized Capital Stock
510,000,000
   
Authorized Common Stock
500,000,000
   
Issued Common Stock
35,640,140
   
Outstanding Common Stock
35,640,140
   
Treasury Stock
0
   
Authorized, but unissued
N/A
           
Authorized Preferred Stock
10,000,000
   
Issued Preferred Stock
0
           
Reserved for Equity Incentive Plans
0
   
Reserved for Convertible Debt
0
   
Reserved for Options and Warrants
1,263,989
   
Reserved for Other Purposes
0
 

 

--------------------------------------------------------------------------------

SCHEDULE 4.5


SEC DOCUMENTS
 
None.
 

--------------------------------------------------------------------------------

SCHEDULE 4.9


LITIGATION


On July 24, 2015, the Company entered into a separation agreement and release of
liability (the ‘Separation Agreement”) with the Company’s former Chief Executive
Officer (the “former CEO”) whereby the Company agreed to pay the former CEO a
severance payment of $150,000, plus repay a $50,000 unsecured promissory note
which is included in convertible notes payable – related parties on the
accompanying balance sheet, on or before December 31, 2017, or within 10 days of
the Company receiving $700,000 in cash proceeds from the issuance of debt or
equity securities.  The $150,000 severance payment is reflected in accrued
compensation to related parties as of June 30, 2018 and September 30, 2017. 
Additionally, the Company agreed to pay the former CEO a royalty of 0.5% of the
Company’s gross revenue recognize from June 15, 2015 through January 25, 2018
payable on a quarterly basis.  The former CEO has initiated legal action against
the Company and has received a judgement to collect the unpaid severance
payment, promissory note, and royalties as the amounts remain unpaid as of June
30, 2018.  The Company has appropriately accrued for this matter and has
included in accrued liabilities on the accompanying unaudited condensed
consolidated balance sheets.
 

--------------------------------------------------------------------------------

SCHEDULE 4.10


REGISTRATION RIGHTS
 
None.
 
 

--------------------------------------------------------------------------------